DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 12/6/2019. Claims 13-24 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of EP17175111.8, filed 6/8/2017. The assignee of record is BRITISH TELECOMMUNICATIONS PUBLIC LIMITED COMPANY. The listed inventor(s) is/are: BEDDUS, Simon; CRISTINA, Claudia; EL-MOUSSA, Fadi.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/6/2019, 12/9/2019, 12/12/2019, 4/21/2021 (2), 1/24/2022, 4/5/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 15 & 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 18, & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielenberg et al. (US 20170111236 A1, published 4/20/2017; hereinafter Bie) in view of Aithal et al. (US 10298577 B1, filed 3/31/2016; hereinafter Ait).
For Claim 13, Bie teaches a method of operating a computerised system in which a first containerised instantiation of an application is monitored for abnormal activity (Bie ¶ 0055 identify the virtual machines (and/or containers) that are generating abnormal amount of traffic and rate limit these virtual machines (or containers)) and, 
if such abnormal activity is detected, one or more duplicate containerised instantiations of the application are initialized (Bie ¶ 0055 teaches moving containers to a back-up virtual domain which is interpreted to be equivalent to claims duplicate containerized instantiations), 
the duplicate containerised instantiations being isolated from, and running the same service as, the first containerised instantiations (Bie ¶ 0055 after determining that a particular virtual machine or container's traffic pattern is abnormal, a user can take one or more remedial actions. For instance, a user may migrate the impacted virtual machine (or container) to another server(s) that is not heavily used if the server(s) hosting the impacted virtual machine or container is determined to be resource starved; increase the amount of physical resources (e.g., CPU, memory, disk, or Input/Output) assigned to that virtual machine (or container); rate limit the amount of traffic to or from the impacted virtual machine (or container); or adapt virtual topologies to avoid traffic deadlocks or to divide the traffic across multiple virtual domains).
Bie does not explicitly teach in which traffic is directed to each containerised instantiation in accordance with its source network address and one or more of the containerised instantiations having additional functions for performing operations specific to the traffic originating from their allocated source network addresses.
However, Ait teaches in which traffic is directed to each containerised instantiation in accordance with its source network address and one or more of the containerised instantiations having additional functions for performing operations specific to the traffic originating from their allocated source network addresses (Ait Col 9 Lns 19-27 providing source network addresses that are identifiable by container credential provider. Ait Col 9 Lns 1-10 When a container is started, the associated credential information and container-identifying information is provided by the VM agent 512 to a container credential provider 514. The container credential provider 514 exposes an interface that is accessible to the containers running within the VM instance 508. When a container is started, a credential provider proxy is run within the container, and the networking stack of the container is configured to redirect requests to a designated IP address and port to the interface of the container credential provider 514).
Ait and Bie are analogous art because they are both related to containers.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the container credential provider of Ait with the system of Bie to provide credentials to the containers (Ait Col 9 Lns 19-27).
For Claim 18, the claim is substantially similar to claim 13 and therefore is rejected for the same reasoning set forth above. 
For Claim 23, the claim is substantially similar to claim 13 and therefore is rejected for the same reasoning set forth above. 
For Claim 24, the claim is substantially similar to claim 13 and therefore is rejected for the same reasoning set forth above. 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bie-Ait as applied to claim 13 above, and further in view of Vyas et al. (US 20180167487 A1, filed 12/13/2016; hereinafter Vya).
For Claim 14, Bie-Ait teaches the method according to Claim 13, Bie-Ait does not explicitly teach in which network traffic is analysed for patterns indicative of a suspected denial of service attack, and traffic having characteristics associated with such patterns is directed to a containerised instantiation of the application having an additional analysis function for assessing the suspected attack.
However, Vya teaches in which network traffic is analysed for patterns indicative of a suspected denial of service attack, and traffic having characteristics associated with such patterns is directed to a containerised instantiation of the application having an additional analysis function for assessing the suspected attack (Vya ¶ 0039 a hash filter 148 configured as a Bloom filter may be well suited to preventing a denial of service type situation due to repeated unsatisfiable requests, because any time a hash value for a newly requested container results in a empty entry in the Bloom filter (e.g., null values 290A-T in hash filter 148), the request for a new container may be immediately rejected by scheduler filter 140 without being forwarded for confirmation to scheduler 142).
Vya and Bie-Ait are analogous art because they are both related to containers.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the container credential provider of Ait with the system of Bie because a scheduler filter may quickly, efficiently and reliably determine whether a request is possibly fulfillable (Vya ¶ 0013).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bie-Ait as applied to claim 13 above, and further in view of Peteva (WO 2015197564 A1, published 12/30/2015; hereinafter Pet, please see attached).
For Claim 16, Bie-Ait teaches the method according to Claim 13, Bie-Ait does not explicitly teach in which resource usage limitations are applied to each containerised instantiation to cause network traffic to be directed to each of the containers in proportion to their respective limitations.
However, Pet teaches in which resource usage limitations are applied to each containerised instantiation to cause network traffic to be directed to each of the containers in proportion to their respective limitations (Pet Pg 9 Ln 27 – Pg 30 Ln 5 causing, via the processor, a new container to be created in each of the new volumes and a load balancing container to be created in a load balance volume; causing, via the processor, each of the new container to be linked to the load balancing container, wherein the load balancing container is configured to monitor usage statistics among the new containers and adjust resource allocation of the new containers to be within a pre-defined threshold; stopping the one or more web services of the compared container; and transferring traffic from (i) the one or more web services of the compared container to (ii) one or more web services of the new container.).
Pet and Bie-Ait are analogous art because they are both related to containers.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the container credential provider of Ait with the system of Bie because load balancing ability (Pet Pg 9 Ln 27 – Pg 30 Ln 5).
For Claim 17, Bie-Ait teaches the method according to Claim 16, Bie-Ait does not explicitly teach wherein an initial resource usage limitation is applied to the first containerised instantiation, and further containerised instantiations are initialised if traffic is detected in excess of the limitation.
However, Pet teaches wherein an initial resource usage limitation is applied to the first containerised instantiation, and further containerised instantiations are initialised if traffic is detected in excess of the limitation (Pet Pg 9 Ln 27 – Pg 30 Ln 5).
For Claim 21, the claim is substantially similar to claim 16 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, Bie-Ait teaches the apparatus according to Claim 21, Bie-Ait does not explicitly teach wherein the traffic monitor reports an abnormal rate if it detects activity in the first containerised instantiation exceeding a first usage level.
However, Pet teaches wherein the traffic monitor reports an abnormal rate if it detects activity in the first containerised instantiation exceeding a first usage level (Pet Pg 9 Ln 27 – Pg 30 Ln 5).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190058722 A1, TRAFFIC ENFORCEMENT IN CONTAINERIZED ENVIRONMENTS
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446